Title: To James Madison from Thomas L. McKenney, 2 September 1814
From: McKenney, Thomas L.
To: Madison, James


        
          Sir,
          Camp, Wind-Mill-point Septr. 2. 1814
        
        When I had the pleasure of seeing you this morning you desired to know how we had succeeded in procuring horses for the Rifle corps. The answer which I gave you was founded on the progress that was made previous to my having left the Camp last night, to aid in detaching 300 men for Com. Rogers; also to select the artificers of the navy yard to report to Com. Tingy. This occupied me ’till late at night. I had no opportunity of informing myself in relation to the further progress of this important corps, ’till after my morning’s interview with you.
        The call for the Riflemen, I am sorry to say, is not complied with—owing to the impossibility of procuring but a partial number of horses. And this result falling in with an opportunity to communicate with the Commanding Genl., Genl. Smith thought it best, as a corps of mounted infantry had meanwhile gone down, to delay the pushing off f[urt]her on a horse, ’till he should hear from Gl Monroe. He now waits to know (and he expects an answer every moment) if the corps shall proceed on foot.
        This explanation is due to myself—Inasmuch as I had given you to understand that part had gone down—which was the determination when I left Wind-mill-point, last night, on other duties. With great Regard I have the Honor to be D Sir Yr. Most Obt. H. Svt. (in haste)
        
          Tho L McKenney A.D.C
        
        
          P S The enemy we have this moment been informed has dropped down below Alexandria. The Revd Mr Brakenridge brings the intelligence.
        
      